Exhibit 10.6.2
 

 
AMENDMENT I


This is an amendment to the Exclusive License Agreement entered into on April 3,
2008 by and between Novartis Animal Health, Inc. ("Novartis") a corporation
existing under the laws of Switzerland and AspenBio Pharma, Inc. ("Aspen") a
corporation organized and existing under the law of the State of Colorado, USA.


WHEREAS, the Parties entered into an Exclusive License Agreement on April 3,
2008, in which Aspen granted Novartis an exclusive license for Aspen Patent
Rights and Aspen Know-How ("License Agreement"); and


WHEREAS, the parties entered into a Development Agreement on July 15, 2008, for
the development and commercialization of the Aspen Patent Rights and Aspen
Know-How; and


WHEREAS, Article III, of the License Agreement provides for certain Milestone
Payments which shall be paid in advance subject to refund for non-occurrence of
the corresponding Milestone Event as set forth in Section 3.2(c); and


WHEREAS, Novartis has provided the Milestone Payments to Aspen and no payments
have been refunded to Novartis as a result of non-occurrence of a Milestone
Event as set forth in Section 3.2(c) of the License Agreement; and


WHEREAS, the Parties desire to amend Article III of the License Agreement to
clarify the requirements of Section 3.2(c),


NOW THEREFORE, The parties hereby agree as follows:


Section 3.2(c) of the License Agreement is amended to read as follows:


Allocation and Return of Milestone Payments; Results of Bovine LH Pilot Study:
The Parties have agreed that Novartis and Aspen shall conduct a pilot study
designed to establish the efficacy of Bovine LH, set forth in the Development
Agreement, which study design shall be reasonably satisfactory to Novartis and
Aspen (*the "LH Pilot Study") and at the sole expense of Novartis, which expense
shall be non-refundable. The LH Pilot Study (NAH-1 0-0002 proof of concept study
conducted in California and Argentina) will be considered (i) efficacious if it
results in a statistically significant (p<0.05) increase in Day 60 pregnancy
rate compared to untreated controls and (ii) commercially viable if the criteria
for efficacy in (i) above is achieved and it is numerically superior by an
absolute percentage of 5% over the positive control (Chorulon® - a human
chorionic gonadotropin). For avoidance of doubt, retention of Milestone Payments
is contingent upon successfully achieving criteria established in (i) above,
which amount paid shall be refunded to Novartis in the event that such results
are not achieved.



         
/s/  Hafid Benchaoui
   
/s/ Jeff McGonegal
 
Novartis Animal Health, Inc.
   
AspenBio Pharma, Inc.
 
Director, NDP (US) 
July 21, 2010    
   
CFO
July 26, 2010
 

 